Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-4, 8-12, 14-21, 27 and 30 are pending.

Applicant’s election without traverse of Group I that read on (A) SEQ ID NOs: 16, 17, 23, 25 as the combination of FR-H1, FR-H2, FR-H3 of FR-H4, (B) SEQ ID NOs:31, 36, 41 and 43 as the combination of FR-L1, FR-L2, FR-L3 of FR-L4, (C) SEQ ID NO: 49 as the species of heavy chain, (D) SEQ ID NO: 71 as the species of light chain and (E) CD38 as the species of antigen in the reply filed on July 5, 2022 is acknowledged. 

Claims 21 and 30 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-4, 8-12, 14-20, and 27, drawn to a particular antibody or an antigen binding fragment thereof, that read on (A) SEQ ID NOs: 16, 17, 23, 25 as the combination of FR-H1, FR-H2, FR-H3 of FR-H4, (B) SEQ ID NOs:31, 36, 41 and 43 as the combination of FR-L1, FR-L2, FR-L3 of FR-L4, (C) SEQ ID NO: 49 as the species of heavy chain, (D) SEQ ID NO: 71 as the species of light chain and (E) CD38 as the species of antigen, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to 371 of PCT/CN2019/075901, filed February 22, 2019, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2021 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on August 20, 2021 are acceptable.

Specification
The amendment to the specification filed December 30, 2021 has been entered. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4 and 44 are objected to for reciting non-elected embodiments: BCMA, PD-L1, SLAMF7, Claudin18.2. CEA, viruses, bacteria, and endotoxins.
Claim 8 is objected to for reciting non-elected embodiments: microorganisms. 
Claim 10 is objected to because of the following informality: the extra spacing in “VHs-linker1-hinge  1-CH2-CH3-b” should be deleted. 
Claim 15 is objected to because of the following informality: the phrase “may be” should have been “is”. 
Claim 16 is objected to for reciting non-elected embodiments: SEQ ID NO: 74-88, which do not bind to CD3, SEQ ID NO: 98-194 which do not bind to CD38. 
Claim 17 is objected to because of the following informalities: 
A.  “d)” is missing between c) and e). 
B.  “or” is missing between e) and f). 
Claim 17 is objected to for reciting non-elected embodiments: SEQ ID NO: 98-194 which do not bind to CD38. 
Claims 19 is objected to for reciting non-elected embodiments.
Claim 19 is objected to because of the following informalities: 
A.  the extra spacing in “VHs-linker1-hinge  1-CH2-CH3-b”.  
B.  “wherein the antibody comprises Y101, Y102, Y103, Y104, Y105, Y150-8-3, Y150-F8-4, Y150-F8-5, Y150- F8-6, Y150-F8-7, Y150-F8-8, Y150-F8-9, Y150-F8-10, Y150-F8-11, Y150-F8-12, Y150-F8-13, Y150-F8-14, Y150-F8-15, Y150-F9-7, Y150-F9-11, Y150-F9-12, MS-hCD3-IC15, MS-hCD3- IC16, MS-hCD3-IC17 and MS-hCD3-IC18” should have been “wherein the antibody is selected from the group consisting of Y101, Y102, Y103, Y104, Y105, Y150-8-3, Y150-F8-4, Y150-F8-5, Y150- F8-6, Y150-F8-7, Y150-F8-8, Y150-F8-9, Y150-F8-10, Y150-F8-11, Y150-F8-12, Y150-F8-13, Y150-F8-14, Y150-F8-15, Y150-F9-7, Y150-F9-11, Y150-F9-12, MS-hCD3-IC15, MS-hCD3- IC16, MS-hCD3-IC17 and MS-hCD3-IC18”.  
C.  reciting non-elected embodiments.
Claim 20 is objected to because of the following informality: Duplicate “less than about 10-8 M,” should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-4, 11-12, 14-17, 19, 20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 12 recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
In this case, claims 1, 2, 3 recite a broad range or limitation of “An antibody or an antigen binding fragment thereof” together with a narrow range or limitation of “humanized antibody or an antigen binding fragment thereof” that falls within the broad range or limitation (in the same claim). 
Claim 4 recites a broad range or limitation of “polyspecific antibody” together with a narrow range or limitation of “bispecific antibody” that falls within the broad range or limitation (in the same claim). 
Claim 12 recites the broad limitation of “CD3 of primate”, and the claim also recites “humans and/or monkeys” which is a narrower statement of the range/limitation. 
Regarding claims 1, 2, 3, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1, 2, 3, 12, the phrase “e.g.,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1, 4, 11, 12, 14, 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 4, 14, 15, 20, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 2, 3, 4, 17, 19, 20, the phrase “preferably”, “more preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 14, the phrase “one or more substitutions in Table 15” renders the claim indefinite because limitation appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), see MPEP § 2106 (II).  As such, one skilled in the art could not determine the boundaries of the claimed invention in order to avoid infringing on the claims.  A claim should not depend on Tables or figures found in the specification for completeness but instead, should be able to stand alone.
Incorporation by reference to a specific Figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). MPEP 2173.05(s) 
Regarding claim 15, the phrase “one or more substitutions in Table 16…Table 17” renders the claim indefinite.  One skilled in the art could not determine the boundaries of the claimed invention in order to avoid infringing on the claims.  A claim should not depend on Tables or figures found in the specification for completeness but instead, should be able to stand alone.  See MPEP § 2173.05.
Claims 4, 11, 16, 17 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “antibody or antigen binding fragment …against tumor antigens such as CD38, BCMA, PD-L1, SLAMF7, Claudin18.2, or CEA, viruses; bacteria; and/or endotoxins” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: In this case, the members of the Markush grouping of antibody or antigen binding fragment …against tumor antigens such as CD38, BCMA, PD-L1, SLAMF7, Claudin18.2, or CEA, viruses; bacteria; and/or endotoxins” do not share a substantial feature, e.g. heavy and light chain variable regions that bind to CD38, BCMA, PD-L1, SLAMF7, Claudin18.2, or CEA, viruses; bacteria; and/or endotoxins and a common use that flows from the substantial structural feature as these antibody or antigen binding fragment that bind to different antigens.  
Likewise, the Markush grouping of “VH of the fusion peptide comprises a sequence selected from any one of SEQ ID Nos: 74, 76, 78, 80, 82, 84, 86 and 88” in claim 16, and “VL of the fusion peptide comprises a sequence selected from any one of SEQ ID Nos: 75, 77, 79, 81, 83, 85, 87 and 89” in claims 16 and 17 do not share a substantial feature, e.g. heavy and light chain variable regions that bind to CD38 (elected species).  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Claims 16 recites the limitations “VH of the fusion peptide …SEQ ID NO: 80, 82, 84...VL of fusion peptide comprises …SEQ ID NO: 81, 83, 85, 89” in claims 8 and 1.  There is insufficient antecedent basis for this limitation in the claim because said heavy chains of SEQ ID NO: 80, 82 and 84 do not comprises the claimed CDR1 having the amino acid sequence TYAMN, CDR2 having the amino acid sequence RIRSKYNNYATYYADSVKD and CDR3 having the amino acid sequence HGNFGNSYVSWTAY and the light chains of SEQ ID NO: 81, 83, 85 and 89 do not comprises the claimed CDR1 having the amino acid sequence RSSTGAVTTSNYAN, CDR2 having the amino acid sequence GTNKRAP and CDR3 having the amino acid sequence ALWYSNLWV, see specification at pages 38-39 and 42-43.
Claims 17 recites the limitations “SEQ ID NO: 80, 81; SEQ ID NO: 82, 83; SEQ ID NO: 84, 85, SEQ ID NO: 88 and 89” in claims 8 and 1.  There is insufficient antecedent basis for this limitation in the claim because said heavy chains of SEQ ID NO: 80, 82 and 84 do not comprises the claimed CDR1 having the amino acid sequence TYAMN, CDR2 having the amino acid sequence RIRSKYNNYATYYADSVKD and CDR3 having the amino acid sequence HGNFGNSYVSWTAY and the light chains of SEQ ID NO: 81, 83, 85 and 89 do not comprises the claimed CDR1 having the amino acid sequence RSSTGAVTTSNYAN, CDR2 having the amino acid sequence GTNKRAP and CDR3 having the amino acid sequence ALWYSNLWV, see specification at pages 38-39 and 42-43.
Claim 20 recites “KD …or smaller” and “EC50…or smaller” is indefinite because the metes and bounds of what would constitute a “smaller” cannot be determined.   One of ordinary skill in the art would not be reasonably apprised of the scope of the invention, see MPEP 2173.05(b)
Claim 27 recites “the antibody conjugate according to claim 25 or the fusion protein according to claim 26”.   A claim depends from canceled claims 25 and 26 is therefore “incomplete”, see MPEP §608.01(n)(v), and for lack of antecedent basis for its limitation which is no longer present due to the cancellation of base claims 25 and 26.  See MPEP §2173.05(e).

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-4, 8-12, 14-20, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
Claim 1 encompasses any antibody or an antigen binding fragment thereof, in particular a humanized antibody or an antigen binding fragment thereof, the antibody specifically binding to CD3 of primates, e.g., humans and/or monkeys, the antibody comprising framework regions which are FR- H1, FR-H2, FR-H3, FR-H4, FR-L1, FR-L2, FR-L3 and FR-L4, respectively, as well as complementarity-determining regions (CDRs), wherein the amino acid sequences of CDR1, CDR2 and CDR3 of heavy chain variable regions are amino acid sequences shown in SEQ ID NOs:1, 2 and 3, respectively, or any variant sequences thereof, such as any one of sequences shown in the CDR3 variant sequences SEQ ID Nos: 4-14 and 190-191; the amino acid sequences of CDR1, CDR2 and CDR3 of light chain variable regions are amino acid sequences shown in SEQ ID NOs:26, 27 and 28, respectively, or variant sequences thereof, wherein the framework regions of the humanized antibody comprise one or more of the following sequences:
a) FR-H1 of SEQ ID No: 15 or 16;
b) FR-H2 of SEQ ID No: 17;
c) FR-H3 of any one of SEQ ID Nos: 18-24;
d) FR-H4 of SEQ ID No: 25;
e) FR-L1 of any one of SEQ ID Nos: 29-31;
f) FR-L2 of any one of SEQ ID Nos: 32-38;
g) FR-L3 of any one of SEQ ID Nos: 39-42; and/or
h) FR-L4 of any one of SEQ ID Nos: 43-44.
Claim 2 encompasses any antibody or an antigen binding fragment thereof, in particular a humanized antibody or an antigen binding fragment thereof, the antibody specifically binding to CD3 of primates, e.g., humans and/or monkeys, wherein the antibody comprises a heavy chain variable region and a light chain variable region, and the heavy chain variable region comprises any one of the following sequences:
a) amino acid sequences of SEQ ID NOs: 45-62;
b) amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one amino acid sequence of SEQ ID NOs: 45- 62;
c) amino acid sequences having any one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one amino acid sequence of SEQ ID NOs: 45-62; and the light chain variable region comprises any one of the following sequences:
d) amino acid sequences of SEQ ID NOs: 63-73;
e) amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one amino acid sequence of SEQ ID NOs: 63- 73;
f) amino acid sequences having any one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one amino acid sequence of SEQ ID NOs: 63-73.
Claim 3 encompasses any antibody or an antigen binding fragment thereof, in particular a humanized antibody or an antigen binding fragment thereof, the antibody specifically binding to CD3 of primates, e.g., humans and/or monkeys, wherein the antibody comprises a heavy chain variable region and a light chain variable region, and the heavy chain variable region and the light chain variable region respectively comprise amino acid sequences selected from the group consisting of:
a) SEQ ID Nos: 46, 63; SEQ ID Nos: 47, 63; SEQ ID Nos: 49, 63; SEQ ID Nos: 50, 63; SEQ ID Nos: 51, 63; SEQ ID Nos: 46, 71; SEQ ID Nos: 47, 71; SEQ ID Nos: 49, 71; SEQ ID Nos: 51, 71; SEQ ID Nos: 52, 72; SEQ ID Nos: 53, 72; SEQ ID Nos: 54, 72; SEQ ID Nos: 55, 72; SEQ ID Nos: 56, 72; SEQ ID Nos: 57, 72; SEQ ID Nos: 58, 72; SEQ ID Nos: 62, 72; SEQ ID Nos: 52, 73; SEQ ID Nos: 53, 73; SEQ ID Nos: 54, 73; SEQ ID Nos: 55, 73; SEQ ID Nos: 56, 73; SEQ ID Nos: 57, 73; SEQ ID Nos: 58, 73; SEQ ID Nos: 61, 73; SEQ ID Nos: 62, 73; SEQ ID Nos: 45, 63; SEQ ID Nos: 48, 63; SEQ ID Nos: 45, 64; SEQ ID Nos: 45, 67; SEQ ID Nos: 48, 64; SEQ ID Nos: 48, 67; SEQ ID Nos: 45, 71; SEQ ID Nos: 48, 71; SEQ ID Nos: 50, 71; SEQ ID Nos: 61, 72; SEQ ID Nos: 60, 73; SEQ ID Nos: 60, 72; SEQ ID Nos: 59, 72;
b) amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one amino acid sequence in a);
c) amino acid sequences having any one or more (preferably one or several, and more preferably 1, or 3) different amino acids with at least one amino acid sequence in a).
Claim 4  encompasses polyspecific antibody, preferably bispecific antibody, comprising the antibody or an antigen binding fragment thereof according to claim 1 
Claim 8  encompasses any antibody, comprising (a) a light chain-heavy chain pair that is specific for tumor cells or microorganisms; and (b) a fusion peptide, comprising a single-chain variable fragment and a single-chain Fc fragment, wherein the single-chain variable fragment comprises the heavy chain variable regions and the light chain variable regions of amino acid sequences claim 1, and the fusion peptide is specific for immune cells.
Claim 9 encompasses the antibody according to claim 8, wherein the Fc fragment comprises CH2 having a sequence selected from any one of SEQ ID Nos: 155-161 and 192 and/or CH3 having a sequence selected from any one of SEQ ID Nos:162-183.
Claim 10 encompasses the antibody according to claim 8, wherein the fusion peptide comprises VHs-linkerl-VLs-hinge 1-CH2-CH3-b, the heavy chain comprises VHm-CH1-hinge 2- CH2-CH3-a, and the light chain comprises VLm-CL.
Claim 11 encompasses the antibody according to claim 8, wherein the light chain-heavy chain pair specifically binds to
a) any protein over-expressed in tumor cells relative to corresponding non-tumor cells;
b) any tumor antigen, such as any CD38, BCMA, PD-L1, SLAMF7, Claudin18.2 or CEA;
c) any virus;
d) any bacterium; and/or
e) any endotoxins.
	Claim 12 encompasses antibody according to claim 8, wherein the fusion peptide specifically binds to an immune cell antigen, such as CD3, such as CD3 of primates, e.g., humans and/or monkeys.
	Claim 14 encompasses antibody according to claim 8, wherein, compared with an wild-type antibody, the Fc fragment of the heavy chain, the heavy chain of the fusion peptide, and/or the fusion peptide comprises one or more substitutions that form knob- into-hole structural pairs between the heavy chain and the fusion peptide, for example, T366 on one CH3 domain is substituted by a larger amino acid residue, such as Tyrosine (Y) or Tryptophan (W), and Y407 on the other CH3 domain is substituted by a smaller amino acid residue, such as Threonine (T), Alanine (A), or Valine (V), for example, comprises one or more substitutions in Table 15. 
	Claim 15 encompasses antibody according to claim 8, wherein the Fe fragment of the heavy chain and/or the fusion peptide comprises one or more substitutions, 1) the substitutions form salt bridge pairs between the heavy chain and the fusion peptide, for example, one of the CH3 domains comprises one or more substitutions by amino acid residues having a positive charge under physiological conditions, while the other CH3 domain comprises one or more substitutions by one or more amino acid residues having a negative charge under physiological conditions; for example, the amino acid residue having a positive charge is Arginine (R), Histidine (H) or Lysine (K); for example, the amino acid residue having a negative charge may be Aspartic acid (D) or Glutamic acid (E); for example, substituted amino acid residues include one or more of D356, L368, K392, D399 and K409, such as one or more substitutions in Table 16; 2) the substitutions form disulfide bonds between the heavy chain and the fusion peptide, for example, the substitution in Table 17; and/or 3) the substitutions lead to significantly weakened binding capability between Fe and protein A, for example, H435 and Y436 in one of the CH3 domains are substituted by Arginine and Phenylalanine, respectively.
	Claim 16 encompasses antibody according to claim 8, wherein VH of the fusion peptide comprises a sequence selected from any one of SEQ ID Nos: 45-62, 74, 76, 78, 80, 82, 84, 86, and 88; VL of the fusion peptide comprises a sequence selected from any one of SEQ ID Nos: 63-73, 75, 77, 79, 81, 83, 85, 87, and 89; linkerl of the fusion peptide comprises a sequence selected from any one of SEQ ID Nos: 120-138; hinge 1 of the fusion peptide and hinge 2 of the heavy chain comprise a sequence selected from any one of SEQ ID Nos: 139-147; CH2 of the fusion peptide and CH2 of the heavy chain comprise a sequence selected from any one of SEQ ID Nos: 155-161 and 192; CH3-b of the fusion peptide comprises a sequence selected from any one of SEQ ID Nos: 163, 165, 167, 169, 171, 173, 175, 177, 179, 181, and 183; CH3-a of the heavy chain comprises a sequence selected from any one of SEQ ID Nos: 162, 164, 166, 168, 170, 172, 174, 176, 178, 180, and 182; VHm of the heavy chain comprises a sequence selected from any one of SEQ ID Nos: 90, 92, 94, 96, 98, 100, 102, 104, 106, 108, 110, 112, 114, 116, 118, and 193; CH1 of the heavy chain comprises the sequence of SEQ ID Nos: 154; VLm of the light chain comprises a sequence selected from any one of SEQ ID Nos: 91, 93, 95, 97, 99, 101, 103, 105, 107, 109, 111, 113, 115, 117, 119, and 194; and/or CL of the light chain comprises a sequence selected from any one of SEQ ID Nos: 148-153. 
	Claim 17 encompasses antibody according to claim 8, wherein VH of the fusion peptide and VL of the fusion peptide respectively comprise amino acid sequences selected from the group consisting of:
a) SEQ ID Nos: 45, 63; SEQ ID Nos: 48, 63; SEQ ID Nos: 48, 71; SEQ ID Nos: 49, 63; SEQ ID Nos: 49, 71; SEQ ID Nos: 51, 71; SEQ ID Nos: 58, 72; SEQ ID Nos: 60, 72; SEQ ID Nos: 60, 73; SEQ ID Nos: 59, 72; SEQ ID Nos: 61, 73; SEQ ID Nos: 62, 73; SEQ ID Nos: 58, 72; SEQ ID Nos: 74, 75; SEQ ID Nos: 76, 77; SEQ ID Nos: 78, 79; SEQ ID Nos: 80, 81; SEQ ID Nos: 82, 83; SEQ ID Nos: 84, 85; SEQ ID Nos: 86, 87; SEQ ID Nos: 88,
b) any amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one amino acid sequence in a);
c) amino acid sequences having any one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one amino acid sequence in a); and/or
VHm of the heavy chain and VLm of the light chain respectively comprise amino acid sequences selected from the group consisting of: d) SEQ ID Nos: 90, 91; SEQ ID Nos: 92, 93; SEQ ID Nos: 94, 95; SEQ ID Nos: 96, 97; SEQ ID Nos: 98, 99; SEQ ID Nos: 100, 101; SEQ ID Nos: 102, 103; SEQ ID Nos: 104, 105; SEQ ID Nos: 106, 107; SEQ ID Nos: 108, 109; SEQ ID Nos: 110, 111; SEQ ID Nos: 112, 113; SEQ ID Nos: 114, 115; SEQ ID Nos: 116, 117; SEQ ID Nos: 118, 119; SEQ ID Nos: 193, 194;
e) any amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one amino acid sequence in d);
f) amino acid sequences having any one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one amino acid sequence in d).
Claim 18 encompasses antibody according to claim 8, wherein
a) CH3-b of the fusion peptide and CH3-a of the heavy chain have substitution pairs forming knob-into-hole structural pairs;
b) CH3-b of the fusion peptide and CH3-a of the heavy chain have substitution pairs forming ionic bonds;
c) CH3-b of the fusion peptide and CH3-a of the heavy chain have substitution pairs forming disulfide bonds; and/or
d) CH3-b of the fusion peptide and CH3-a of the heavy chain have substitutions leading to weakened binding capability with protein A.
	Claim 19 encompasses antibody according to claim 8, wherein the antibody comprises Y101, Y102, Y103, Y104, Y105, Y150-8-3, Y150-F8-4, Y150-F8-5, Y150- F8-6, Y150-F8-7, Y150-F8-8, Y150-F8-9, Y150-F8-10, Y150-F8-11, Y150-F8-12, Y150-F8-13, Y150-F8-14, Y150-F8-15, Y150-F9-7, Y150-F9-11, Y150-F9-12, MS-hCD3-IC15, MS-hCD3- IC16, MS-hCD3-IC17 and MS-hCD3-IC18, and wherein according to the order of components in the fusion peptide VHs-linkerl-VLs-hinge 1-CH2-CH3-b, the heavy chain VHm-CH1-hinge 2- CH2-CH3-a, and the light chain VLm-CL,
Y101 respectively comprises SEQ ID Nos: 45, 129, 63, 142, 159, 167, 106, 154, 139, 159, 166, 107, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y102 respectively comprises SEQ ID Nos: 48, 129, 63, 142, 159, 167, 106, 154, 139, 159, 166, 107, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y103 respectively comprises SEQ ID Nos: 48, 129, 71, 142, 159, 167, 106, 154, 139, 159, 166, 107, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y104 respectively comprises SEQ ID Nos: 49, 129, 63, 142, 139, 167, 106, 154, 139, 159, 166, 107, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y105 respectively comprises SEQ ID Nos: 49, 129, 71, 142, 139, 167, 106, 154, 139, 159, 166, 107, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-8-3 respectively comprises SEQ ID Nos: 45, 129, 63, 141, 157, 167, 90, 154, 139, 157, 166, 91, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-4 respectively comprises SEQ ID Nos: 48, 129, 63, 141, 157, 167, 90, 154, 139, 157, 166, 91, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-5 respectively comprises SEQ ID Nos: 49, 129, 71, 141, 139, 167, 90, 154, 139, 157, 166, 91, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-6 respectively comprises SEQ ID Nos: 51, 129, 71, 141, 139, 167, 90, 154, 139, 157, 166, 91, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-7 respectively comprises SEQ ID Nos: 49, 129, 71, 144, 158, 167, 90, 154, 139, 158, 166, 91, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-8 respectively comprises SEQ ID Nos: 49, 129, 71, 144, 161, 167, 90, 154, 139, 161, 166, 91, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-9 respectively comprises SEQ ID Nos: 49, 129, 71, 144, 161, 167, 96, 154, 139, 161, 166, 97, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-10 respectively comprises SEQ ID Nos: 58, 129, 72, 144, 161, 167, 96, 154, 139, 161, 166, 97, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-11 respectively comprises SEQ ID Nos: 60, 129, 72, 144, 161, 167, 96, 154, 139, 161, 166, 97, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-12 respectively comprises SEQ ID Nos: 60, 129, 73, 144, 161, 167, 96, 154, 139, 161, 166, 97, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-13 respectively comprises SEQ ID Nos: 59, 129, 72, 144, 161, 167, 96, 154, 139, 161, 166, 97, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-14 respectively comprises SEQ ID Nos: 61, 129, 73, 144, 161, 167, 96, 154, 139, 161, 166, 97, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-15 respectively comprises SEQ ID Nos: 62, 129, 73, 144, 161, 167, 96, 154, 139, 161, 166, 97, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F9-7 respectively comprises SEQ ID Nos: 49, 129, 71, 141, 139, 167, 92, 154, 139, 157, 166, 93, 150; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F9-11 respectively comprises SEQ ID Nos: 49, 129, 71, 144, 161, 167, 92, 154, 139, 161, 166, 93, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F9-12 respectively comprises SEQ ID Nos: 49, 129, 71, 144, 192, 167, 92, 154, 139, 192, 166, 93, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences; MS- hCD3-IC15 respectively comprises SEQ ID Nos: 49, 129, 71, 141, 159, 167, 118, 154, 139, 159, 166, 119, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
MS-hCD3-IC16 respectively comprises SEQ ID Nos: 49, 129, 71, 141, 157, 167, 118, 154, 139, 157, 166, 119, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
MS-hCD3-IC17 respectively comprises SEQ ID Nos: 49, 129, 71, 141, 161, 167, 118, 154, 139, 161, 166, 119, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
MS-hCD3-IC18 respectively comprises SEQ ID Nos: 58, 129, 72, 141, 161, 167, 118, 154, 139, 161, 166, 119, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences. 
	Claim 20 encompasses the antibody or an antigen binding fragment thereof according to claim 1; which binds to any target with KD less than about 10-8 M, for example, less than about 10-8 M, 10-9 M, 10-10 M, or smaller, or binds to a target with EC50 less than about 100 nM, for example, less than about 10 nM, 1 nM, 0.9 nM, 0.8 nM, 0.7 nM, 0.6 nM, 0.5 nM, 0.4 nM, 0.3 nM, 0.2 nM, 0.1 nM or smaller, and preferably, the antigen binding fragment is selected from F(ab')2, F(ab)2, Fab’, Fab, Fv, Fd, and scFv.
	Claim 27 encompasses a pharmaceutical composition, comprising the antibody or an antigen binding fragment thereof according to claim 1, the antibody conjugate according to claim 25, or the fusion protein according to claim 26, and optionally, further comprising a pharmaceutically acceptable carrier and/or excipient.
The specification discloses humanized bispecific antibody that binds to human CD3 and human CD39 wherein the antibody comprises a format of 

    PNG
    media_image1.png
    296
    390
    media_image1.png
    Greyscale

Wherein the antibody comprises a CD3 binding single chain antibody (scFv) fusion polypeptide comprises VHs-linker1VLs-hinge1-CH2-CH3b, a CD38 binding heavy chain comprises VHm-CH1-hinge2-CH2-CH3a and a CD38 binding light chain VLm fused to CL domain wherein the CD3 binding VHs comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 45-62, the CD3 binding VLs comprises the amino acid sequence of SEQ ID NO: 63-73, wherein the CD3 binding heavy chain CDRs 1-3 comprises the amino acid sequence of SEQ ID NO: 1-3, respectively, the heavy chain framework 1 (FR-H1) comprises SEQ ID NO: 15 or 16, the heavy chain framework 2 (FR-H2) comprises SEQ ID NO: 17, the heavy chain framework 3 (FR-H3) comprises any one of SEQ ID NO: 18-24 and the heavy chain framework 4 (HR-H4) comprises SEQ ID NO: 25, wherein the CD3 binding light chain CDRs 1-3 comprises the amino acids sequence of SEQ ID NO: 26, 27 and 28, the light chain framework 1 (FR-L1) comprises any one of SEQ ID NO: 29-31, light chain framework 2 (FR-L2) comprises any one of SEQ ID NO: SEQ ID NO: 32-38, light chain framework 3 (FR-L3) comprises any one of SEQ ID NO: 39-42 and light chain framework 4 (FR-L4) comprises any one of SEQ ID NO: 43 and 44, wherein the VHm comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 90, 92, 94 and 96, wherein the VLm comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 91, 93, 95, and 97.  The Y105-F8-5 antibody comprises a single chain antibody fusion polypeptide comprises a (scFv) fusion polypeptide comprises VHs-linker1VLs-hinge1-CH2-CH3b, wherein the VHs comprises the amino acid sequence of SEQ ID NO: 49, linker 1 sequence comprises the amino acid sequence of SEQ ID NO: 129, wherein the VLS comprise SEQ ID NO: 71, a hinge comprise SEQ ID NO: 142, a CH2 domain comprises SEQ ID NO: 155 and a CH3 domain of SEQ ID NO: 167, a CD38 binding heavy chain (VHm) comprises SEQ ID NO: 90, a CH1 domain comprises SEQ ID NO: 154, a hinge comprises SEQ ID NO: 139, a CH2 domain comprises SEQ ID NO: 157 and a CH3a domain comprises SEQ ID NO: 166, and a light chain comprises VLm of SEQ ID NO: 91 fused to a CL domain of SEQ ID NO: 148.  The CH3b of the scFv fusion polypeptide and the CH3a of the heavy chain has a pair of amino acid substitution to form knob-into-hole to improve heterodimer efficiency wherein the pair of substitution is selected from the group consisting of T366W and Y407A, T366W and Y407V, T366Y and Y407A, T366Y and Y407V, or T366W and T366S, L368A and Y407V (Table 15).  The CH3b of the scFv fusion polypeptide and the CH3a of the heavy chain have substitution pairs forming ionic bonds at D356K, D399K in one of CH3 and K392D and K409D at the other CH3 domain, or the CH3b and CH3a of the heavy chains have a S354C substitution to form disulfide bond, or the CH3b and CH3a of the heavy chains have H435R and Y436F substitutions to weakened binding capacity with protein A. 
Regarding variants thereof (claim 1), the specification does not describe the structure of all “variant sequences” to any heavy chain CDRs 1-3 of SEQ ID NO: 1-3, any variants to any light chain CDRs 26, 27 and 28 and still bind to human CD3, much less to CD3 from other species.  It should be noted that all humanized CD3 binding antibody comprises the same heavy chain CDRs 1-3, see underline sequences in SEQ ID NO: 45-62, in Table 2. Also, all humanized CD3 binding antibody comprises the same light chain CDRs1-3, see underline sequences in SEQ ID NO: 63-73.  
	Regarding amino acid sequence having 80% or 85% sequence identity with at least one amino acid sequence of SEQ ID NO: 45-62, 63-73 or having one or more or one or several different amino acids with at least one amino acid sequence of SEQ ID NO: 45-62 or SEQ ID NO: 63-73 (claims 2-3), the specification does not describe where and what amino acid within the full-length sequence of any one of SEQ ID NO: 45-62, 63-73 to be substituted, deleted, added or a combination thereof such that the modified heavy chain variable sequence 45-62 and the modified light chain variable sequence 63-73 maintains structure and binding to human CD3.   A sequence having “one or more” or “one or several” different amino acids that has no resemblance to the parent heavy and light chains variable sequences. 
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Likewise, single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., Proc Natl Acad Sci USA 79: 1979, 1982, PTO 892; see entire document, particularly the abstract and the middle of the left column of page 1982). 
Wu et al (J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.  Thus, the state of the art recognized that it is unlikely that the encoded heavy and light chain variable regions as defined by the claims, which contain less than the full complement of CDRs from the heavy and light chain variable regions have the required  binding function.
The specification does not describe the structure-identifying information about the claimed bispecific antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed antibodies or humanized antibodies themselves.
Regarding antibody or bispecific antibody comprises an antibody against another antigen and/or antigenic epitope or an antigen binding fragment thereof, such as any protein over-expressed in tumor cells, any tumor antigen such as any CD38 (claims 4, 11), or specific for any tumor cells or microorganisms or any immune cells (claim 8), the specification does not describe the heavy and light chain variable regions of all antibodies or antigen binding fragment thereof that bind to all protein, all tumor antigens.  Even assuming the tumor antigen is CD38, the term “CD38” encompasses CD38 from other species.  The specification discloses VH and VL from just four antibodies that bind to CD38, see p. 44, Table 4, in particular.   The specification does not describe the structure-identifying information about the claimed bispecific antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed antibodies or humanized antibodies themselves that bind to any tumors cell or microorganism and any immune cells other than tumor antigen CD38 and human CD3 on T cells.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168; see, e.g., Discussion, 2009; PTO 892). 
Similarly, Edwards et al., J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 892, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Regarding claims 3, 4, 11, 12, the terms “such as” and “e.g.” are not limited to human and monkey CD3.  The specification discloses bispecific antibody that binds to just human CD3 and CD38.  The anti-CD3 antibody cross-reacts with monkey CD3. 
Regarding “e.g.,”, “such as” and “for examples” in claims 1, 2, 4, 14, 15 and 20, the terms “e.g.,”, “such as” and “for examples” are unlimited.  The claims are not limited to the sequences recite in claims 1, 2, 4, or the particular substitutions recite in claims 14 and 15.
Regarding “and/or CL of the light chain… SEQ ID Nos: 148-153” in claim 6, the term “or” without the CL domain or the VHm of the heavy chain cannot form an antigen binding site that binds to CD38.   A Fab or half antibody requires VL fused to CL in order to pair with the VH-CH1-hinge-CH2-CH3.  
Regarding claim 19, the combination of SEQ ID Nos: 49, 129, 71, 141, 139, 167, 90, 154, 139, 157, 166, 91 148 in Y150-F8-5 does not form the claimed bispecific antibody that binds to CD3 and CD38 because SEQ ID NO: 141 and 139 are both hinge sequences.  The CH2 domain is missing.   Applicant’s cooperation is required to verify all sequences in the claim. 
	Regarding “the antibody or antigen binding fragment thereof which binds any target with KD less than about 10-8 M, for example, less than about 10-8 M, 10-9 M, 10-10 M, or smaller, or binds to a target with EC50 less than about 100 nM, for example, less than about 10 nM, 1 nM, 0.9 nM, 0.8 nM, 0.7 nM, 0.6 nM, 0.5 nM, 0.4 nM, 0.3 nM, 0.2 nM, 0.1 nM or smaller (claim 20), the specification provides insufficient written description for antibody or antigen binding fragment thereof which binds any target having KD less than about 10-8 M, for example, less than about 10-8 M, 10-9 M, 10-10 M, or smaller or EC50 less than about 100 nM, for example, less than about 10 nM, 1 nM, 0.9 nM, 0.8 nM, 0.7 nM, 0.6 nM, 0.5 nM, 0.4 nM, 0.3 nM, 0.2 nM, 0.1 nM or smaller.  The structure-function correlation set forth in the disclosure does not clearly allow persons of ordinary skill in the art to recognize that the applicant has in fact invented what is claimed because the disclosure only sets forth adequate written description for the specific bispecific antibodies that bind to human CD3 and human CD38.  The specification does not describe the VH and VL that bind to all antigen correlated with the claimed affinity, e.g., KD less than about 10-8 M, for example, less than about 10-8 M, 10-9 M, 10-10 M, or smaller.  Likewise, the specification does not describe the VH and VL that bind to all antigen correlated with the claimed EC50 less than about 100 nM, for example, less than about 10 nM, 1 nM, 0.9 nM, 0.8 nM, 0.7 nM, 0.6 nM, 0.5 nM, 0.4 nM, 0.3 nM, 0.2 nM, 0.1 nM or smaller.   Thus, the functional definition (e.g., KD less than about 10-8 M, for example, less than about 10-8 M, 10-9 M, 10-10 M, or smaller or EC50 less than about 100 nM, for example, less than about 10 nM, 1 nM, 0.9 nM, 0.8 nM, 0.7 nM, 0.6 nM, 0.5 nM, 0.4 nM, 0.3 nM, 0.2 nM, 0.1 nM or smaller) cannot be correlated with the disclosed structures.  
Regarding pharmaceutical composition (claim 27) for treating any disease, there are insufficient in vivo working examples of treating all disease by administering the composition of claim 1.  The specification discloses bispecific antibody that binds to CD3 and CD38 for treating just CD38 expressing cancer.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. Thus, the specification fails to describe these DNA sequences.
Therefore, only (1) a humanized bispecific antibody comprises a CD3 binding single chain antibody (scFv) fusion polypeptide comprises VHs-linker1VLs-hinge1-CH2-CH3b, a CD38 binding heavy chain comprises VHm-CH1-hinge2-CH2-CH3a and a CD38 binding light chain VLm fused to CL domain wherein the CD3 binding VHs comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 45-62, the CD3 binding VLs comprises the amino acid sequence of SEQ ID NO: 63-73, wherein the CD3 binding heavy chain CDRs 1-3 comprises the amino acid sequence of SEQ ID NO: 1-3, respectively, the heavy chain framework 1 (FR-H1) comprises SEQ ID NO: 15 or 16, the heavy chain framework 2 (FR-H2) comprises SEQ ID NO: 17, the heavy chain framework 3 (FR-H3) comprises any one of SEQ ID NO: 18-24 and the heavy chain framework 4 (HR-H4) comprises SEQ ID NO: 25, wherein the CD3 binding light chain CDRs 1-3 comprises the amino acids sequence of SEQ ID NO: 26, 27 and 28, the light chain framework 1 (FR-L1) comprises any one of SEQ ID NO: 29-31, light chain framework 2 (FR-L2) comprises any one of SEQ ID NO: SEQ ID NO: 32-38, light chain framework 3 (FR-L3) comprises any one of SEQ ID NO: 39-42 and light chain framework 4 (FR-L4) comprises any one of SEQ ID NO: 43 and 44, wherein the VHm comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 90, 92, 94 and 96, wherein the VLm comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 91, 93, 95, and 97, (2) said bispecific humanized antibody (Y105-F8-5) comprises a single chain antibody fusion polypeptide comprises a (scFv) fusion polypeptide comprises VHs-linker1VLs-hinge1-CH2-CH3b, wherein the VHs comprises the amino acid sequence of SEQ ID NO: 49, linker 1 sequence comprises the amino acid sequence of SEQ ID NO: 129, wherein the VLS comprise SEQ ID NO: 71, a hinge comprise SEQ ID NO: 142, a CH2 domain comprises SEQ ID NO: 155 and a CH3 domain of SEQ ID NO: 167, a CD38 binding heavy chain (VHm) comprises SEQ ID NO: 90, a CH1 domain comprises SEQ ID NO: 154, a hinge comprises SEQ ID NO: 139, a CH2 domain comprises SEQ ID NO: 157 and a CH3a domain comprises SEQ ID NO: 166, and a light chain comprises VLm of SEQ ID NO: 91 fused to a CL domain of SEQ ID NO: 148, (3) said humanized bispecific antibody wherein the CH3b of the scFv fusion polypeptide and the CH3a of the heavy chain has a pair of amino acid substitution to form knob-into-hole to improve heterodimer efficiency wherein the pair of substitution is selected from the group consisting of T366W and Y407A, T366W and Y407V, T366Y and Y407A, T366Y and Y407V, or T366W and T366S, L368A and Y407V, (4) said humanized bispecific antibody wherein the CH3b of the scFv fusion polypeptide and the CH3a of the heavy chain have substitution pairs forming ionic bonds at D356K, D399K in one of CH3 and K392D and K409D at the other CH3 domain, or the CH3b and CH3a of the heavy chains have a S354C substitution to form disulfide bond, or the CH3b and CH3a of the heavy chains have H435R and Y436F substitutions to weakened binding capacity with protein A, (5) a composition comprising said humanized bispecific antibody above and a pharmaceutically acceptable carrier, but not the full breadth of the claims meets the written description provision of 35 U.S.C.  112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claims 1-4, 8-12, 14-20, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for only (1) a humanized bispecific antibody comprises a CD3 binding single chain antibody (scFv) fusion polypeptide comprises VHs-linker1VLs-hinge1-CH2-CH3b, a CD38 binding heavy chain comprises VHm-CH1-hinge2-CH2-CH3a and a CD38 binding light chain VLm fused to CL domain wherein the CD3 binding VHs comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 45-62, the CD3 binding VLs comprises the amino acid sequence of SEQ ID NO: 63-73, wherein the CD3 binding heavy chain CDRs 1-3 comprises the amino acid sequence of SEQ ID NO: 1-3, respectively, the heavy chain framework 1 (FR-H1) comprises SEQ ID NO: 15 or 16, the heavy chain framework 2 (FR-H2) comprises SEQ ID NO: 17, the heavy chain framework 3 (FR-H3) comprises any one of SEQ ID NO: 18-24 and the heavy chain framework 4 (HR-H4) comprises SEQ ID NO: 25, wherein the CD3 binding light chain CDRs 1-3 comprises the amino acids sequence of SEQ ID NO: 26, 27 and 28, the light chain framework 1 (FR-L1) comprises any one of SEQ ID NO: 29-31, light chain framework 2 (FR-L2) comprises any one of SEQ ID NO: SEQ ID NO: 32-38, light chain framework 3 (FR-L3) comprises any one of SEQ ID NO: 39-42 and light chain framework 4 (FR-L4) comprises any one of SEQ ID NO: 43 and 44, wherein the VHm comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 90, 92, 94 and 96, wherein the VLm comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 91, 93, 95, and 97, (2) said bispecific humanized antibody (Y105-F8-5) comprises a single chain antibody fusion polypeptide comprises a (scFv) fusion polypeptide comprises VHs-linker1VLs-hinge1-CH2-CH3b, wherein the VHs comprises the amino acid sequence of SEQ ID NO: 49, linker 1 sequence comprises the amino acid sequence of SEQ ID NO: 129, wherein the VLS comprise SEQ ID NO: 71, a hinge comprise SEQ ID NO: 142, a CH2 domain comprises SEQ ID NO: 155 and a CH3 domain of SEQ ID NO: 167, a CD38 binding heavy chain (VHm) comprises SEQ ID NO: 90, a CH1 domain comprises SEQ ID NO: 154, a hinge comprises SEQ ID NO: 139, a CH2 domain comprises SEQ ID NO: 157 and a CH3a domain comprises SEQ ID NO: 166, and a light chain comprises VLm of SEQ ID NO: 91 fused to a CL domain of SEQ ID NO: 148, (3) said humanized bispecific antibody wherein the CH3b of the scFv fusion polypeptide and the CH3a of the heavy chain has a pair of amino acid substitution to form knob-into-hole to improve heterodimer efficiency wherein the pair of substitution is selected from the group consisting of T366W and Y407A, T366W and Y407V, T366Y and Y407A, T366Y and Y407V, or T366W and T366S, L368A and Y407V, (4) said humanized bispecific antibody wherein the CH3b of the scFv fusion polypeptide and the CH3a of the heavy chain have substitution pairs forming ionic bonds at D356K, D399K in one of CH3 and K392D and K409D at the other CH3 domain, or the CH3b and CH3a of the heavy chains have a S354C substitution to form disulfide bond, or the CH3b and CH3a of the heavy chains have H435R and Y436F substitutions to weakened binding capacity with protein A, (5) a composition comprising said humanized bispecific antibody above and a pharmaceutically acceptable carrier, does not reasonably provide enablement for any antibody or antigen binding fragment thereof as set forth in claims 1-4, 8-12, 14-20, and 27 for treating any disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 1 encompasses any antibody or an antigen binding fragment thereof, in particular a humanized antibody or an antigen binding fragment thereof, the antibody specifically binding to CD3 of primates, e.g., humans and/or monkeys, the antibody comprising framework regions which are FR- H1, FR-H2, FR-H3, FR-H4, FR-L1, FR-L2, FR-L3 and FR-L4, respectively, as well as complementarity-determining regions (CDRs), wherein the amino acid sequences of CDR1, CDR2 and CDR3 of heavy chain variable regions are amino acid sequences shown in SEQ ID NOs:1, 2 and 3, respectively, or any variant sequences thereof, such as any one of sequences shown in the CDR3 variant sequences SEQ ID Nos: 4-14 and 190-191; the amino acid sequences of CDR1, CDR2 and CDR3 of light chain variable regions are amino acid sequences shown in SEQ ID NOs:26, 27 and 28, respectively, or variant sequences thereof, wherein the framework regions of the humanized antibody comprise one or more of the following sequences:
a) FR-H1 of SEQ ID No: 15 or 16;
b) FR-H2 of SEQ ID No: 17;
c) FR-H3 of any one of SEQ ID Nos: 18-24;
d) FR-H4 of SEQ ID No: 25;
e) FR-L1 of any one of SEQ ID Nos: 29-31;
f) FR-L2 of any one of SEQ ID Nos: 32-38;
g) FR-L3 of any one of SEQ ID Nos: 39-42; and/or
h) FR-L4 of any one of SEQ ID Nos: 43-44.
Claim 2 encompasses any antibody or an antigen binding fragment thereof, in particular a humanized antibody or an antigen binding fragment thereof, the antibody specifically binding to CD3 of primates, e.g., humans and/or monkeys, wherein the antibody comprises a heavy chain variable region and a light chain variable region, and the heavy chain variable region comprises any one of the following sequences:
a) amino acid sequences of SEQ ID NOs: 45-62;
b) amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one amino acid sequence of SEQ ID NOs: 45- 62;
c) amino acid sequences having any one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one amino acid sequence of SEQ ID NOs: 45-62; and the light chain variable region comprises any one of the following sequences:
d) amino acid sequences of SEQ ID NOs: 63-73;
e) amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one amino acid sequence of SEQ ID NOs: 63- 73;
f) amino acid sequences having any one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one amino acid sequence of SEQ ID NOs: 63-73.
Claim 3 encompasses any antibody or an antigen binding fragment thereof, in particular a humanized antibody or an antigen binding fragment thereof, the antibody specifically binding to CD3 of primates, e.g., humans and/or monkeys, wherein the antibody comprises a heavy chain variable region and a light chain variable region, and the heavy chain variable region and the light chain variable region respectively comprise amino acid sequences selected from the group consisting of:
a) SEQ ID Nos: 46, 63; SEQ ID Nos: 47, 63; SEQ ID Nos: 49, 63; SEQ ID Nos: 50, 63; SEQ ID Nos: 51, 63; SEQ ID Nos: 46, 71; SEQ ID Nos: 47, 71; SEQ ID Nos: 49, 71; SEQ ID Nos: 51, 71; SEQ ID Nos: 52, 72; SEQ ID Nos: 53, 72; SEQ ID Nos: 54, 72; SEQ ID Nos: 55, 72; SEQ ID Nos: 56, 72; SEQ ID Nos: 57, 72; SEQ ID Nos: 58, 72; SEQ ID Nos: 62, 72; SEQ ID Nos: 52, 73; SEQ ID Nos: 53, 73; SEQ ID Nos: 54, 73; SEQ ID Nos: 55, 73; SEQ ID Nos: 56, 73; SEQ ID Nos: 57, 73; SEQ ID Nos: 58, 73; SEQ ID Nos: 61, 73; SEQ ID Nos: 62, 73; SEQ ID Nos: 45, 63; SEQ ID Nos: 48, 63; SEQ ID Nos: 45, 64; SEQ ID Nos: 45, 67; SEQ ID Nos: 48, 64; SEQ ID Nos: 48, 67; SEQ ID Nos: 45, 71; SEQ ID Nos: 48, 71; SEQ ID Nos: 50, 71; SEQ ID Nos: 61, 72; SEQ ID Nos: 60, 73; SEQ ID Nos: 60, 72; SEQ ID Nos: 59, 72;
b) amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one amino acid sequence in a);
c) amino acid sequences having any one or more (preferably one or several, and more preferably 1, or 3) different amino acids with at least one amino acid sequence in a).
Claim 4  encompasses polyspecific antibody, preferably bispecific antibody, comprising the antibody or an antigen binding fragment thereof according to claim 1 
Claim 8  encompasses any antibody, comprising (a) a light chain-heavy chain pair that is specific for tumor cells or microorganisms; and (b) a fusion peptide, comprising a single-chain variable fragment and a single-chain Fc fragment, wherein the single-chain variable fragment comprises the heavy chain variable regions and the light chain variable regions of amino acid sequences claim 1, and the fusion peptide is specific for immune cells.
Claim 9 encompasses the antibody according to claim 8, wherein the Fc fragment comprises CH2 having a sequence selected from any one of SEQ ID Nos: 155-161 and 192 and/or CH3 having a sequence selected from any one of SEQ ID Nos:162-183.
Claim 10 encompasses the antibody according to claim 8, wherein the fusion peptide comprises VHs-linkerl-VLs-hinge 1-CH2-CH3-b, the heavy chain comprises VHm-CH1-hinge 2- CH2-CH3-a, and the light chain comprises VLm-CL.
Claim 11 encompasses the antibody according to claim 8, wherein the light chain-heavy chain pair specifically binds to
a) any protein over-expressed in tumor cells relative to corresponding non-tumor cells;
b) any tumor antigen, such as any CD38, BCMA, PD-L1, SLAMF7, Claudin18.2 or CEA;
c) any virus;
d) any bacterium; and/or
e) any endotoxins.
	Claim 12 encompasses antibody according to claim 8, wherein the fusion peptide specifically binds to an immune cell antigen, such as CD3, such as CD3 of primates, e.g., humans and/or monkeys.
	Claim 14 encompasses antibody according to claim 8, wherein, compared with an wild-type antibody, the Fc fragment of the heavy chain, the heavy chain of the fusion peptide, and/or the fusion peptide comprises one or more substitutions that form knob- into-hole structural pairs between the heavy chain and the fusion peptide, for example, T366 on one CH3 domain is substituted by a larger amino acid residue, such as Tyrosine (Y) or Tryptophan (W), and Y407 on the other CH3 domain is substituted by a smaller amino acid residue, such as Threonine (T), Alanine (A), or Valine (V), for example, comprises one or more substitutions in Table 15. 
	Claim 15 encompasses antibody according to claim 8, wherein the Fe fragment of the heavy chain and/or the fusion peptide comprises one or more substitutions, 1) the substitutions form salt bridge pairs between the heavy chain and the fusion peptide, for example, one of the CH3 domains comprises one or more substitutions by amino acid residues having a positive charge under physiological conditions, while the other CH3 domain comprises one or more substitutions by one or more amino acid residues having a negative charge under physiological conditions; for example, the amino acid residue having a positive charge is Arginine (R), Histidine (H) or Lysine (K); for example, the amino acid residue having a negative charge may be Aspartic acid (D) or Glutamic acid (E); for example, substituted amino acid residues include one or more of D356, L368, K392, D399 and K409, such as one or more substitutions in Table 16; 2) the substitutions form disulfide bonds between the heavy chain and the fusion peptide, for example, the substitution in Table 17; and/or 3) the substitutions lead to significantly weakened binding capability between Fe and protein A, for example, H435 and Y436 in one of the CH3 domains are substituted by Arginine and Phenylalanine, respectively.
	Claim 16 encompasses antibody according to claim 8, wherein VH of the fusion peptide comprises a sequence selected from any one of SEQ ID Nos: 45-62, 74, 76, 78, 80, 82, 84, 86, and 88; VL of the fusion peptide comprises a sequence selected from any one of SEQ ID Nos: 63-73, 75, 77, 79, 81, 83, 85, 87, and 89; linkerl of the fusion peptide comprises a sequence selected from any one of SEQ ID Nos: 120-138; hinge 1 of the fusion peptide and hinge 2 of the heavy chain comprise a sequence selected from any one of SEQ ID Nos: 139-147; CH2 of the fusion peptide and CH2 of the heavy chain comprise a sequence selected from any one of SEQ ID Nos: 155-161 and 192; CH3-b of the fusion peptide comprises a sequence selected from any one of SEQ ID Nos: 163, 165, 167, 169, 171, 173, 175, 177, 179, 181, and 183; CH3-a of the heavy chain comprises a sequence selected from any one of SEQ ID Nos: 162, 164, 166, 168, 170, 172, 174, 176, 178, 180, and 182; VHm of the heavy chain comprises a sequence selected from any one of SEQ ID Nos: 90, 92, 94, 96, 98, 100, 102, 104, 106, 108, 110, 112, 114, 116, 118, and 193; CH1 of the heavy chain comprises the sequence of SEQ ID Nos: 154; VLm of the light chain comprises a sequence selected from any one of SEQ ID Nos: 91, 93, 95, 97, 99, 101, 103, 105, 107, 109, 111, 113, 115, 117, 119, and 194; and/or CL of the light chain comprises a sequence selected from any one of SEQ ID Nos: 148-153. 
	Claim 17 encompasses antibody according to claim 8, wherein VH of the fusion peptide and VL of the fusion peptide respectively comprise amino acid sequences selected from the group consisting of:
a) SEQ ID Nos: 45, 63; SEQ ID Nos: 48, 63; SEQ ID Nos: 48, 71; SEQ ID Nos: 49, 63; SEQ ID Nos: 49, 71; SEQ ID Nos: 51, 71; SEQ ID Nos: 58, 72; SEQ ID Nos: 60, 72; SEQ ID Nos: 60, 73; SEQ ID Nos: 59, 72; SEQ ID Nos: 61, 73; SEQ ID Nos: 62, 73; SEQ ID Nos: 58, 72; SEQ ID Nos: 74, 75; SEQ ID Nos: 76, 77; SEQ ID Nos: 78, 79; SEQ ID Nos: 80, 81; SEQ ID Nos: 82, 83; SEQ ID Nos: 84, 85; SEQ ID Nos: 86, 87; SEQ ID Nos: 88,
b) any amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one amino acid sequence in a);
c) amino acid sequences having any one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one amino acid sequence in a); and/or
VHm of the heavy chain and VLm of the light chain respectively comprise amino acid sequences selected from the group consisting of: d) SEQ ID Nos: 90, 91; SEQ ID Nos: 92, 93; SEQ ID Nos: 94, 95; SEQ ID Nos: 96, 97; SEQ ID Nos: 98, 99; SEQ ID Nos: 100, 101; SEQ ID Nos: 102, 103; SEQ ID Nos: 104, 105; SEQ ID Nos: 106, 107; SEQ ID Nos: 108, 109; SEQ ID Nos: 110, 111; SEQ ID Nos: 112, 113; SEQ ID Nos: 114, 115; SEQ ID Nos: 116, 117; SEQ ID Nos: 118, 119; SEQ ID Nos: 193, 194;
e) any amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one amino acid sequence in d);
f) amino acid sequences having any one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one amino acid sequence in d).
Claim 18 encompasses antibody according to claim 8, wherein
a) CH3-b of the fusion peptide and CH3-a of the heavy chain have substitution pairs forming knob-into-hole structural pairs;
b) CH3-b of the fusion peptide and CH3-a of the heavy chain have substitution pairs forming ionic bonds;
c) CH3-b of the fusion peptide and CH3-a of the heavy chain have substitution pairs forming disulfide bonds; and/or
d) CH3-b of the fusion peptide and CH3-a of the heavy chain have substitutions leading to weakened binding capability with protein A.
	Claim 19 encompasses antibody according to claim 8, wherein the antibody comprises Y101, Y102, Y103, Y104, Y105, Y150-8-3, Y150-F8-4, Y150-F8-5, Y150- F8-6, Y150-F8-7, Y150-F8-8, Y150-F8-9, Y150-F8-10, Y150-F8-11, Y150-F8-12, Y150-F8-13, Y150-F8-14, Y150-F8-15, Y150-F9-7, Y150-F9-11, Y150-F9-12, MS-hCD3-IC15, MS-hCD3- IC16, MS-hCD3-IC17 and MS-hCD3-IC18, and wherein according to the order of components in the fusion peptide VHs-linkerl-VLs-hinge 1-CH2-CH3-b, the heavy chain VHm-CH1-hinge 2- CH2-CH3-a, and the light chain VLm-CL,
Y101 respectively comprises SEQ ID Nos: 45, 129, 63, 142, 159, 167, 106, 154, 139, 159, 166, 107, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y102 respectively comprises SEQ ID Nos: 48, 129, 63, 142, 159, 167, 106, 154, 139, 159, 166, 107, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y103 respectively comprises SEQ ID Nos: 48, 129, 71, 142, 159, 167, 106, 154, 139, 159, 166, 107, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y104 respectively comprises SEQ ID Nos: 49, 129, 63, 142, 139, 167, 106, 154, 139, 159, 166, 107, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y105 respectively comprises SEQ ID Nos: 49, 129, 71, 142, 139, 167, 106, 154, 139, 159, 166, 107, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-8-3 respectively comprises SEQ ID Nos: 45, 129, 63, 141, 157, 167, 90, 154, 139, 157, 166, 91, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-4 respectively comprises SEQ ID Nos: 48, 129, 63, 141, 157, 167, 90, 154, 139, 157, 166, 91, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-5 respectively comprises SEQ ID Nos: 49, 129, 71, 141, 139, 167, 90, 154, 139, 157, 166, 91, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-6 respectively comprises SEQ ID Nos: 51, 129, 71, 141, 139, 167, 90, 154, 139, 157, 166, 91, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-7 respectively comprises SEQ ID Nos: 49, 129, 71, 144, 158, 167, 90, 154, 139, 158, 166, 91, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-8 respectively comprises SEQ ID Nos: 49, 129, 71, 144, 161, 167, 90, 154, 139, 161, 166, 91, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-9 respectively comprises SEQ ID Nos: 49, 129, 71, 144, 161, 167, 96, 154, 139, 161, 166, 97, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-10 respectively comprises SEQ ID Nos: 58, 129, 72, 144, 161, 167, 96, 154, 139, 161, 166, 97, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-11 respectively comprises SEQ ID Nos: 60, 129, 72, 144, 161, 167, 96, 154, 139, 161, 166, 97, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-12 respectively comprises SEQ ID Nos: 60, 129, 73, 144, 161, 167, 96, 154, 139, 161, 166, 97, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-13 respectively comprises SEQ ID Nos: 59, 129, 72, 144, 161, 167, 96, 154, 139, 161, 166, 97, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-14 respectively comprises SEQ ID Nos: 61, 129, 73, 144, 161, 167, 96, 154, 139, 161, 166, 97, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F8-15 respectively comprises SEQ ID Nos: 62, 129, 73, 144, 161, 167, 96, 154, 139, 161, 166, 97, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F9-7 respectively comprises SEQ ID Nos: 49, 129, 71, 141, 139, 167, 92, 154, 139, 157, 166, 93, 150; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F9-11 respectively comprises SEQ ID Nos: 49, 129, 71, 144, 161, 167, 92, 154, 139, 161, 166, 93, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
Y150-F9-12 respectively comprises SEQ ID Nos: 49, 129, 71, 144, 192, 167, 92, 154, 139, 192, 166, 93, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences; MS- hCD3-IC15 respectively comprises SEQ ID Nos: 49, 129, 71, 141, 159, 167, 118, 154, 139, 159, 166, 119, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
MS-hCD3-IC16 respectively comprises SEQ ID Nos: 49, 129, 71, 141, 157, 167, 118, 154, 139, 157, 166, 119, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
MS-hCD3-IC17 respectively comprises SEQ ID Nos: 49, 129, 71, 141, 161, 167, 118, 154, 139, 161, 166, 119, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences;
MS-hCD3-IC18 respectively comprises SEQ ID Nos: 58, 129, 72, 141, 161, 167, 118, 154, 139, 161, 166, 119, 148; or amino acid sequences having 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or higher amino acid identity with at least one of the above amino acid sequences; or amino acid sequences having one or more (preferably one or several, and more preferably 1, 2, or 3) different amino acids with at least one of the above amino acid sequences. 
	Claim 20 encompasses the antibody or an antigen binding fragment thereof according to claim 1; which binds to a target with KD less than about 10-8 M, for example, less than about 10-8 M, 10-9 M, 10-10 M, or smaller, or binds to a target with EC50 less than about 100 nM, for example, less than about 10 nM, 1 nM, 0.9 nM, 0.8 nM, 0.7 nM, 0.6 nM, 0.5 nM, 0.4 nM, 0.3 nM, 0.2 nM, 0.1 nM or smaller, and preferably, the antigen binding fragment is selected from F(ab')2, F(ab)2, Fab’, Fab, Fv, Fd, and scFv.
	Claim 27 encompasses a pharmaceutical composition, comprising the antibody or an antigen binding fragment thereof according to claim 1, the antibody conjugate according to claim 25, or the fusion protein according to claim 26, and optionally, further comprising a pharmaceutically acceptable carrier and/or excipient.
The specification discloses humanized bispecific antibody that binds to human CD3 and human CD39 wherein the antibody comprises a format of 

    PNG
    media_image1.png
    296
    390
    media_image1.png
    Greyscale

Wherein the antibody comprises a CD3 binding single chain antibody (scFv) fusion polypeptide comprises VHs-linker1VLs-hinge1-CH2-CH3b, a CD38 binding heavy chain comprises VHm-CH1-hinge2-CH2-CH3a and a CD38 binding light chain VLm fused to CL domain wherein the CD3 binding VHs comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 45-62, the CD3 binding VLs comprises the amino acid sequence of SEQ ID NO: 63-73, wherein the CD3 binding heavy chain CDRs 1-3 comprises the amino acid sequence of SEQ ID NO: 1-3, respectively, the heavy chain framework 1 (FR-H1) comprises SEQ ID NO: 15 or 16, the heavy chain framework 2 (FR-H2) comprises SEQ ID NO: 17, the heavy chain framework 3 (FR-H3) comprises any one of SEQ ID NO: 18-24 and the heavy chain framework 4 (HR-H4) comprises SEQ ID NO: 25, wherein the CD3 binding light chain CDRs 1-3 comprises the amino acids sequence of SEQ ID NO: 26, 27 and 28, the light chain framework 1 (FR-L1) comprises any one of SEQ ID NO: 29-31, light chain framework 2 (FR-L2) comprises any one of SEQ ID NO: SEQ ID NO: 32-38, light chain framework 3 (FR-L3) comprises any one of SEQ ID NO: 39-42 and light chain framework 4 (FR-L4) comprises any one of SEQ ID NO: 43 and 44, wherein the VHm comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 90, 92, 94 and 96, wherein the VLm comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 91, 93, 95, and 97.  The Y105-F8-5 antibody comprises a single chain antibody fusion polypeptide comprises a (scFv) fusion polypeptide comprises VHs-linker1VLs-hinge1-CH2-CH3b, wherein the VHs comprises the amino acid sequence of SEQ ID NO: 49, linker 1 sequence comprises the amino acid sequence of SEQ ID NO: 129, wherein the VLS comprise SEQ ID NO: 71, a hinge comprise SEQ ID NO: 142, a CH2 domain comprises SEQ ID NO: 155 and a CH3 domain of SEQ ID NO: 167, a CD38 binding heavy chain (VHm) comprises SEQ ID NO: 90, a CH1 domain comprises SEQ ID NO: 154, a hinge comprises SEQ ID NO: 139, a CH2 domain comprises SEQ ID NO: 157 and a CH3a domain comprises SEQ ID NO: 166, and a light chain comprises VLm of SEQ ID NO: 91 fused to a CL domain of SEQ ID NO: 148.  The CH3b of the scFv fusion polypeptide and the CH3a of the heavy chain has a pair of amino acid substitution to form knob-into-hole to improve heterodimer efficiency wherein the pair of substitution is selected from the group consisting of T366W and Y407A, T366W and Y407V, T366Y and Y407A, T366Y and Y407V, or T366W and T366S, L368A and Y407V (Table 15).  The CH3b of the scFv fusion polypeptide and the CH3a of the heavy chain have substitution pairs forming ionic bonds at D356K, D399K in one of CH3 and K392D and K409D at the other CH3 domain, or the CH3b and CH3a of the heavy chains have a S354C substitution to form disulfide bond, or the CH3b and CH3a of the heavy chains have H435R and Y436F substitutions to weakened binding capacity with protein A. 
Regarding variants thereof (claim 1), the specification does not describe the structure of all “variant sequences” to any heavy chain CDRs 1-3 of SEQ ID NO: 1-3, any variants to any light chain CDRs 26, 27 and 28 and still bind to human CD3, much less to CD3 from other species.  It should be noted that all humanized CD3 binding antibody comprises the same heavy chain CDRs 1-3, see underline sequences in SEQ ID NO: 45-62, in Table 2. Also, all humanized CD3 binding antibody comprises the same light chain CDRs1-3, see underline sequences in SEQ ID NO: 63-73.  
	Regarding amino acid sequence having 80% or 85% sequence identity with at least one amino acid sequence of SEQ ID NO: 45-62, 63-73 or having one or more or one or several different amino acids with at least one amino acid sequence of SEQ ID NO: 45-62 or SEQ ID NO: 63-73 (claims 2-3), the specification does not describe where and what amino acid within the full-length sequence of any one of SEQ ID NO: 45-62, 63-73 to be substituted, deleted, added or a combination thereof such that the modified heavy chain variable sequence 45-62 and the modified light chain variable sequence 63-73 maintains structure and binding to human CD3.   A sequence having “one or more” or “one or several” different amino acids that has no resemblance to the parent heavy and light chains variable sequences. 
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Likewise, single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., Proc Natl Acad Sci USA 79: 1979, 1982, PTO 892; see entire document, particularly the abstract and the middle of the left column of page 1982). 
Wu et al (J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.  Thus, the state of the art recognized that it is unlikely that the encoded heavy and light chain variable regions as defined by the claims, which contain less than the full complement of CDRs from the heavy and light chain variable regions have the required  binding function.
The specification does not teach the structure-identifying information about the claimed bispecific antibodies falling with the scope of the genus or structural common to the members of the genus to enable one of skill in the art to make and use the antibodies or humanized antibodies themselves without undue experimentation. 
Regarding antibody or bispecific antibody comprises an antibody against another antigen and/or antigenic epitope or an antigen binding fragment thereof, such as any protein over-expressed in tumor cells, any tumor antigen such as any CD38 (claims 4, 11), or specific for any tumor cells or microorganisms or any immune cells (claim 8), the specification does not describe the heavy and light chain variable regions of all antibodies or antigen binding fragment thereof that bind to all protein, all tumor antigens.  Even assuming the tumor antigen is CD38, the term “CD38” encompasses CD38 from other species.  The specification discloses VH and VL from just four antibodies that bind to CD38, see p. 44, Table 4, in particular.   The specification does not describe the structure-identifying information about the claimed bispecific antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed antibodies or humanized antibodies themselves that bind to any tumors cell or microorganism and any immune cells other than tumor antigen CD38 and human CD3 on T cells.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168; see, e.g., Discussion, 2009; PTO 892). 
Similarly, Edwards et al., J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 892, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen and a single species, or a small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen. 
Regarding claims 3, 4, 11, 12, the terms “such as” and “e.g.” are not limited to human and monkey CD3.  The specification discloses bispecific antibody that binds to just human and monkey CD3 and CD38. 
Regarding “e.g.,”, “such as” and “for examples” in claims 1, 2, 4, 14, 15 and 20, the terms “e.g.,”, “such as” and “for examples” are unlimited.  The claims are not limited to the sequences recite in claims 1, 2, 4, or the particular substitutions recite in claims 14 and 15. It is unpredictable which undisclosed sequences bind to which target antigen and effective to treat which disease. 
Regarding “and/or CL of the light chain… SEQ ID Nos: 148-153” in claim 6, the term “or” without the CL domain or the VHm of the heavy chain cannot form an antigen binding site that binds to CD38.   A Fab or half antibody requires VL fused to CL in order to pair with the VH-CH1-hinge-CH2-CH3.  
Regarding claim 19, the combination of SEQ ID Nos: 49, 129, 71, 141, 139, 167, 90, 154, 139, 157, 166, 91 148 in Y150-F8-5 does not form the claimed bispecific antibody that binds to CD3 and CD38 because SEQ ID NO: 141 and 139 are both hinge sequences.  The CH2 domain SEQ ID NO: is missing.   Applicant’s cooperation is required to verify all sequences in the claim. 
Regarding “the antibody or antigen binding fragment thereof which binds any target with KD less than about 10-8 M, for example, less than about 10-8 M, 10-9 M, 10-10 M, or smaller, or binds to a target with EC50 less than about 100 nM, for example, less than about 10 nM, 1 nM, 0.9 nM, 0.8 nM, 0.7 nM, 0.6 nM, 0.5 nM, 0.4 nM, 0.3 nM, 0.2 nM, 0.1 nM or smaller (claim 20), the specification does not teach antibody or antigen binding fragment thereof which binds any target having KD less than about 10-8 M, for example, less than about 10-8 M, 10-9 M, 10-10 M, or smaller or EC50 less than about 100 nM, for example, less than about 10 nM, 1 nM, 0.9 nM, 0.8 nM, 0.7 nM, 0.6 nM, 0.5 nM, 0.4 nM, 0.3 nM, 0.2 nM, 0.1 nM or smaller.  One of skill in the art cannot predict the structure-function correlation set forth in the claim because the specification teaches only the particular specific bispecific antibodies that bind to human CD3 and human CD38 having the particular KD shown in Table 28.  The specification does not teach the VH and VL that bind to all antigen correlated with the claimed affinity, e.g., KD less than about 10-8 M, for example, less than about 10-8 M, 10-9 M, 10-10 M, or smaller.  Likewise, the specification does not teach the VH and VL that bind to all antigen correlated with the claimed EC50 less than about 100 nM, for example, less than about 10 nM, 1 nM, 0.9 nM, 0.8 nM, 0.7 nM, 0.6 nM, 0.5 nM, 0.4 nM, 0.3 nM, 0.2 nM, 0.1 nM or smaller.   Thus, the functional definition (e.g., KD less than about 10-8 M, for example, less than about 10-8 M, 10-9 M, 10-10 M, or smaller or EC50 less than about 100 nM, for example, less than about 10 nM, 1 nM, 0.9 nM, 0.8 nM, 0.7 nM, 0.6 nM, 0.5 nM, 0.4 nM, 0.3 nM, 0.2 nM, 0.1 nM or smaller) cannot be correlated with the disclosed structures to enable one of skill in the art to make and use without undue experimentation. 
Regarding pharmaceutical composition (claim 27) for treating any disease, there are insufficient in vivo working examples of treating all disease by administering the composition of claim 1.  The specification discloses bispecific antibody that binds to CD3 and CD38 for treating just CD38 expressing cancer.   Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification. 
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US Patent No. 8,846,042, issued September 30, 2014; PTO 892). 
Regarding claim 1, the ‘042 patent teaches humanized IF3-3VH antibody hat recognizes human CD3 on Jurkat cells wherein the antibody comprises the heavy chain amino acid sequence of SEQ ID NO: 42, Table 1, FIG. 12, Example 1, in particular. 
US-13-473-017-42

  Query Match             98.0%;  Score 653;  DB 9;  Length 125;
  Best Local Similarity   96.8%;  
  Matches  121;  Conservative    4;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSTYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSTYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKDRFTISRDNAKNSLYLQMNSLRAEDTAVYYCARHGNFGNSYVSWFAYWGQGTL 120
              |||||||||||||||::||:|||||||||||||||||||||||||||||||||||||||:
Db         61 YYADSVKDRFTISRDDSKNTLYLQMNSLRAEDTAVYYCARHGNFGNSYVSWFAYWGQGTM 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125

The reference heavy chain comprises CDR1 sequence of TYAMN, which is identical to the claimed SEQ ID NO: 1, CDR2 sequence of RIRSKYNNYATYYADSVKD, which is identical to the claimed SEQ ID NO: 2, and CDR3 sequence of HGNFNSYVSWFAY, which is identical to the claimed SEQ ID NO: 3, see those in bold and underlined being CDRs 1-3, respectively.  
The reference heavy chain framework region 1 comprises the amino acid sequence EVQLVESGGGLVQPGGSLRLSCAASGFTFS, which is identical to the claimed SEQ ID NO: 15.
The reference heavy chain framework 2 comprises the amino acid sequence WVRQAPGKGLEWVA, which is identical to the claimed SEQ ID NO: 17, see sequence alignment above.  The term “one or more” does not require all four framework sequences.  
	The reference teaches a variant of light chain sequence comprises the amino acid sequence of SEQ ID NO: 66, which is 98.2% identical to the claimed SEQ ID NO: 70, see sequence alignment below.
US-13-473-017-66

  Query Match             97.6%;  Score 567;  DB 9;  Length 109;
  Best Local Similarity   98.2%;  
  Matches  107;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 QAVVTQEPSLTVSPGGTVTLTCRSSTGAVTTSNYANWFQQKPGQAPRALIYGTNKRAPWT 60
              ||||||||||||||||||||||||||||||||||||||||||||||| || |||||||||
Db          1 QAVVTQEPSLTVSPGGTVTLTCRSSTGAVTTSNYANWFQQKPGQAPRGLIGGTNKRAPWT 60

Qy         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCALWYSNLWVFGGGTKLTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCALWYSNLWVFGGGTKLTVL 109

The reference light chain comprises CDR1 sequence of RSSTGAVTTSNYAN, which is identical to the claimed SEQ ID NO: 26, CDR2 sequence of GTNKRAP, which is identical to the claimed SEQ ID NO: 27, and CDR3 sequence of ALWYSNLWV, which is identical to the claimed SEQ ID NO: 28, see those in bold and underlined being CDRs 1-3, respectively.  
The reference light chain framework region 2 comprises the amino acid sequence WFQQKPGQAPRGLIG, which is identical to the claimed SEQ ID NO: 33, see sequence alignment above.
The reference light chain framework 3 comprises the amino acid sequence WTPARFSGSLLGGKAALTLSGVQPEDEAEYYC which is identical to the claimed SEQ ID NO: 40, see sequence alignment above. 
	The reference light chain framework 4 comprises the amino acid sequence FGGGTKLTVL which is identical to the claimed SEQ ID NO: 44.  Again, the term “one or more” does not require all four framework sequences, see sequence alignment above.  
	The reference anti-human CD3 antibody cross reacts with monkey CD3, see col. 26, line 15-16. 
Regarding claims 2b and 3b, the ‘042 patent teaches an amino acid sequence having 99.7% identity with at least one amino acid sequence of SEQ ID NO: 49, see sequence alignment below:
US-13-473-017-42

  Query Match             97.7%;  Score 651;  DB 9;  Length 125;
  Best Local Similarity   96.8%;  
  Matches  121;  Conservative    3;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSTYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              :|||||||||:|||| ||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSTYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKDRFTISRDDSKNTLYLQMNSLRAEDTAVYYCARHGNFGNSYVSWFAYWGQGTL 120
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||:
Db         61 YYADSVKDRFTISRDDSKNTLYLQMNSLRAEDTAVYYCARHGNFGNSYVSWFAYWGQGTM 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125
Regarding claim 3c, the reference sequence has 2 amino acids different from the claimed SEQ ID NO: 49, see sequence alignment above. 
Regarding claim 4, the ‘042 patent teaches multi-specific Fab-scFv fusion proteins (MSFP) also referred to in the figures as Fabs where the Fab binds to an immune effector molecule, such as CD3 epsilon chain, and the scFv binds to protein overexpressed on tumor cells such as CD38, carcino-embryonic antigen (CEA) or EpCAM to redirect T cells to cancer cells, see col. 6, line 58-65, col. 15-16, col. 18, line 51, col. 26,  col. 31, line 12-49, col 39, line 65 to col. 40, lines 1-2, Figure 6, in particular. 
Thus, the reference teachings anticipate the claimed invention.

Claims 1-4, 8-12, 14 and 27 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US Patent No. 9,822,186 (issued September 30, 2014; PTO 892) as evidenced by US20160058857 (published March 3, 2016; PTO 892) and US Patent No. 8,216,805 (issued July 10, 2012; PTO 892).
Regarding claim 1, the ‘186 patent teaches various humanized anti-CD3 antibodies that bind to human CD3 and cyno CD3 (see Figure 38); wherein one of the antibodies comprises a heavy chain of SEQ ID NO: 1 and a light chain of SEQ ID NO: 2, see entire document, sequences in Figure 3A below, in particular. 

    PNG
    media_image2.png
    233
    637
    media_image2.png
    Greyscale

The reference heavy chain of SEQ ID NO: 1 comprises CDR1 sequence of TYAMN, which is identical to the claimed SEQ ID NO: 1, CDR2 sequence of RIRSKYNNYATYYADSVKG, which is a variant of the  claimed SEQ ID NO: 2 (RIRSKYNNYATYYADSVKD), and CDR3 sequence of HGNFNSYVSWFAY, which is identical to the claimed SEQ ID NO: 3, see those in underlined being CDRs 1-3, respectively.  
The reference heavy chain framework region 3 comprises the amino acid sequence RFTISRDDSKNSLYLQMNSLRAEDTAVYYCVR, which is identical to the claimed SEQ ID NO: 20.
The reference heavy chain framework 4 comprises the amino acid sequence WGQGTLVTVSS which is identical to the claimed SEQ ID NO: 25, see sequence alignment above.  The term “one or more” does not require all four framework sequences.  
The reference light chain of SEQ ID NO: 2 comprises CDR1 sequence of RSSTGAVTTSNYAN, which is identical to the claimed SEQ ID NO: 26, CDR2 sequence of GTNKRAP, which is identical to the claimed SEQ ID NO: 27, and CDR3 sequence of ALWYSNLWV, which is identical to the claimed SEQ ID NO: 28, see those underlined being CDRs 1-3, respectively.  
The reference light chain framework region 2 comprises the amino acid sequence WFQQKPGQAPRGLIG, which is identical to the claimed SEQ ID NO: 33, see sequence alignment above.
	The reference light chain framework 4 comprises the amino acid sequence FGGGTKLTVL which is identical to the claimed SEQ ID NO: 44.  Again, the term “one or more” does not require all four framework sequences, see sequence alignment above.  
Regarding claim 2b, the ‘186 patent teaches a heavy chain variant comprises the amino acid sequence of SEQ ID NO: 61, which is 95.9% identical to the claimed SEQ ID NO: 50, see reference SEQ ID NO: 61, sequence in Figure 3H, in particular. 
Regarding claim 3a, the ‘186 patent teaches a light chain variant comprises the amino acid sequence of SEQ ID NO: 195, which is 97.2% identical to the claimed SEQ ID NO: 63, see reference SEQ ID NO: 195, sequence alignment below, Figure 3Y, in particular. 
US-14-673-695-198

  Query Match             97.2%;  Score 559;  DB 11;  Length 112;
  Best Local Similarity   97.3%;  
  Matches  107;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRSSTGAVTTSNYANWVQQKPGQAPRGLIGGTNKRAPG 60
              |||:||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVMTQSPATLSLSPGERATLSCRSSTGAVTTSNYANWVQQKPGQAPRGLIGGTNKRAPG 60

Qy         61 VPARFSGSLSGTDATLTISSLQPEDFAVYYCALWYSNLWVFGGGTKVEIK 110
              |||||||| |||| ||||||||||||||||||||||||||||||||||||
Db         61 VPARFSGSGSGTDFTLTISSLQPEDFAVYYCALWYSNLWVFGGGTKVEIK 110

Regarding claim 4, the ‘186 patent teaches and claims bispecific antibodies that bind to CD38 and CD3, wherein the antibody comprise heavy and light chain variables that bind to CD3 above, see entire document, title, Example 7,  in particular. 
Regarding claims 8 and 11, the ‘186 patent teaches bispecific Fab-scFv-Fc (triple F construct) antibody wherein the scFv-Fc comprises heavy chain and light chain variable regions that bind to CD3 and the light chain-heavy chain pair binds to CD38 on tumor cells, see Figure 11, Example 7-8, claims in particular, in particular. 

    PNG
    media_image3.png
    261
    313
    media_image3.png
    Greyscale

Regarding claim 10, the ‘186 patent teaches the anti-CD3 antigen binding site is scFv, see col. 26, line 28-29.  The triple F construct comprises VH-CH1-hinge-CH2-CH3 plus the associated light chain (aka VHm-CH1-hinge 2-CH2-CH3-a and the light chain comprises VLm-CL), see col. 26, line 4-10, Figure 11 left, in particular.  The reference scFv antibody comprises heavy chain VH and VL typically linked together by GGGGS linkers well known in the art, see col. 20, line 59-66, Fig.5, in particular.  The scFv-hinge-CH2-CH3 (instant VHs-linker1-VLs-hinge-CH2-CH3-b), see Figure 11 right, above.  The ‘186 patent teaches IgG1 is a common isotype for therapeutic antibodies, see col. 28, line antibody com42-61.  The heavy chain constant region comprises CH1-hinge-CH2-CH3 or portion thereof, e.g., CH2-CH3 or CH3 alone, see col. 25, line 45-66, in particular.   A number of Fc fusions are known in the art, e.g., CH2-CH3, CH2; CH3; CH2 and CH3, see col. 24, line 13-22. 
Claim 9 is included as the reference wild-type human IgG1 Fc inherently comprises the CH2 and CH3 domain as evidenced by US20160058857 wherein the CH2 domain comprises the amino acid sequence of SEQ ID NO: 230, which is identical to the claimed SEQ ID NO: 155, see p. 58, sequence alignment below:

US-14-842-710A-230

  Query Match             100.0%;  Score 609;  DB 3;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 PCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNA 60

Qy         61 KTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 113

And the wild-type human IgG1 CH3 domain comprises the amino acid sequence of SEQ ID NO: 232, which is identical to the claimed SEQ ID NO: 162, see p 58, sequence alignment below:
  Query Match             100.0%;  Score 579;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 60

Qy         61 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 107

Regarding claim 12, the ‘186 patent teaches bispecific antibody binds to human CD3 and cynomolgus monkey (Macara fascicularis) CD3 and human and monkey CD38 (see Figure 38). 
Regarding claim 14, the ‘186 patent teaches the antibody heavy chain Fc or fusion protein such as scFv-Fc comprises knobs and holes" ("KIH") that favor heterodimeric formation as described in the art such as U.S. Pat. No. 8,216,805 (e.g., T366Y and Y407T in Fig 10B, T366Y/Y407T in Fig 10C within the CH3 interface of anti-CD3, Table 4), all of which are hereby incorporated by reference in their entirety, see col. 13, line 18-38, caption in Figure 45A-45U, in particular.  
Regarding claim 27, the ‘186 patent teaches pharmaceutical composition comprising the reference antibody and a pharmaceutically acceptable carrier such as sterile phosphate buffered saline solutions, see col. 47, line 7-34. 
Thus, the reference teachings anticipate the claimed invention.
Claim 3 is rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US 20140377270
(Moore hereafter, published December 25, 2014; PTO 892). 
	Moore teaches humanized anti-CD3 variant ScFvs that bind to human CD3, see para. [0024] to [0029].  The reference light chain variable region comprises the amino acid sequence of SEQ ID NO: 194, which is 96.7% identical to with at least one amino acid sequence of SEQ ID NO: 71 as per claim 3b, see para. [0013], sequence alignment below.
US-14-207-489A-194

  Query Match             96.7%;  Score 557;  DB 1;  Length 111;
  Best Local Similarity   96.3%;  
  Matches  105;  Conservative    1;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 QTVVTQEPSLTVSPGGTVTLTCRSSTGAVTTSNYANWVQQKPGQAPRGLIGGTNKRAPGV 60
              | |||||||||||||||||||| |||||||||||||||||||||||||||||||||||||
Db          1 QAVVTQEPSLTVSPGGTVTLTCGSSTGAVTTSNYANWVQQKPGQAPRGLIGGTNKRAPGV 60

Qy         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCALWYSNLWVFGGGTKVEIK 109
              ||||||||||||||||||| |||||||||||||||||||||||||:|||
Db         61 PARFSGSLLGGKAALTLSGAQPEDEAEYYCALWYSNLWVFGGGTKLEIK 109
Regarding claim 3c, the reference sequence has 3 amino acids different from the claimed SEQ ID NO: 71, see sequence alignment above. 
Thus, the reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,822,186 (issued September 30, 2014; PTO 892) as evidenced by US20160058857 (published March 3, 2016; PTO 892) and US Patent No. 8,216,805 (issued July 10, 2012; PTO 892) in view of US20140243505 (Zhou hereafter, published August 28, 2014; PTO 892). 
The teachings of the ‘186 patent have been discussed supra. 
The ‘186 patent does not teach the Fc fragment of the heavy chain and/or fusion peptide comprises one or more positively chare amino acid substitution Arginine (R), Histidine (H) or Lysine (K) at position D356, L368 in the CH3 domain while the other CH3 domain having one or more negative charge amino acid substitution such as Aspartic acid (D) or Glutamic acid (H) at position K392, K409 as per claim 15. 
However, Zhou teaches bispecific antibody comprising a single chain having specificity to an immune cell, e.g., CD3 on T cell (see para. [0010]) and a monovalent unit Fab that binds to tumor antigen, e.g., HER2, CEA on tumor cell (see para. [0007], [0098], [0099], claims in particular), wherein the scFv is fused to a humanized or human Fc fragment, see entire document, Fig 1 below.

    PNG
    media_image4.png
    828
    880
    media_image4.png
    Greyscale


Zhou teaches one of the Fc fragments contains one or more substitutions with amino acid residues having a positive charge under physiological conditions and the other Fc fragment contains one or more substitutions with one or more amino acid residues having a negative charge under physiological conditions. In one aspect, the positively charged amino acid residue can be arginine (R), histidine (H) or lysine (K). In another aspect, the negatively charged amino acid residue can be aspartic acid (D) or glutamic acid (E). Amino acid residues that can be substituted include, without limitation, D356, E357, L368, K370, K392, D399 and K409. Table 2 below lists non-limiting examples of combinations of such substitutions, see para. [0092].    Such modification facilitate their heterodimerization (see para. [0004]), better clinical stability and reduced systematic toxicity (see para. [0005) and easily separate heterodimers from homodimers is particular advantageous for the preparation of bispecific antibodies, see para. [0078]. 


    PNG
    media_image5.png
    174
    381
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    549
    375
    media_image6.png
    Greyscale

Zhou teaches in one aspect, K366 on one of the Fc fragment is substituted with a relatively large amino acid residue, such as tyrosine (Y) or tryptophan (W). Then Y407 on the other Fc fragment can be substituted with a relatively small amino acid residue, such as threonine (T), alanine (A) or valine (V), see para. [0094], Table 3, in particular.   Zhou teaches heterodimer antibody, which comprises of two different antigen-binding polypeptide units; the heterodimer differs in size from its corresponding homodimer, and the size difference can be utilized to facilitate separation of hetero- and homo-dimers, [0074].
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of the ‘186 patent by including the electrostatic steering substitutions and/or KiH substitutions of Zhou to arrive at the claimed invention with a reasonable expectation of success, e.g., formation of heterodimer.  
One of ordinary skill in the art would have been motivated to do so because Zhou teaches such substitutions in the CH3 domains facilitate their heterodimerization (see para. [0004]), better clinical stability and reduced systematic toxicity (see para. [0005) and easily separate heterodimers from homodimers is particular advantageous for the preparation of bispecific antibodies, see para. [0078]. 
Further, the combination does not change the operation of bispecific antibody of ‘186 patent. It merely improves upon the stability of the bispecific antibody.  
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 C2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Conclusion
SEQ ID NO: 49 and 71 are free of prior art. 

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644                                                                                                                                                                                           


    PNG
    media_image7.png
    772
    620
    media_image7.png
    Greyscale